DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                    CHARLES RANDOLPH HARRELL,
                             Appellant,

                                       v.

       BMS PARTNERS, LLC, d/b/a BROWARD MOTORSPORTS,
                           Appellee.

                                No. 4D22-121

                             [November 2, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carol Lisa Phillips, Judge; L.T. Case No. CACE
20-013803 (25).

  Julie H. Littky-Rubin of Clark, Fountain, La Vista, Prather & Littky-
Rubin, LLP, West Palm Beach, for appellant.

   Jason M. Azzarone, Gregory S. Glasser and Mario Gomez of La Cava
Jacobson & Goodis, P.A., Tampa, for appellee.

DAMOORGIAN, J.

    Charles Randolph Harrell (“Plaintiff”) appeals the trial court’s final
order dismissing with prejudice his negligence and products liability
lawsuit against BMS Partners, LLC, d/b/a Broward Motorsports
(“Defendant”). The lawsuit was dismissed based on an exculpatory clause
contained in the parties’ motorcycle sales contract. On appeal, Plaintiff
argues the trial court erred in dismissing his lawsuit for the following
reasons: (1) the exculpatory clause is ambiguous and unenforceable for
failure to clearly identify what entity Plaintiff is releasing; (2) the issue of
whether consideration was paid for the exculpatory clause is outside the
four corners of the complaint; and (3) the exculpatory clause’s plain
language does not apply to the strict products liability claims, and to the
extent it does apply to those claims, the clause contravenes public policy.
We affirm on the first two issues without further comment. As to the third
issue, however, we agree with Plaintiff that the exculpatory clause does
not apply to the strict products liability claims and reverse.
   In 2018, Plaintiff purchased a Suzuki brand motorcycle from the
retailer Defendant. The signed sales contract contained the following
relevant exculpatory language:

      3. I, FOR MYSELF, MY HEIRS, EXECUTORS AND ASSIGNS
      HEREBY

         A. RELEASE BMS FOR ANY LIABILITY OR
         RESPONSIBILITY IN ANY WAY FOR PERSONAL INJURY
         OR DEATH, OR OTHER DAMAGES TO ME INCLUDING
         PROPERTY DAMAGES, OR MY FAMILY HEIRS, OR
         ASSIGNS WHICH MAY OCCUR FROM MY OPERATION
         OR OWNERSHIP OF THE MOTORCYCLE I AM
         PURCHASING FROM BROWARD MOTORSPORTS
         WHICH MAY BE DUE OR IN PART TO HAVE BEEN
         CAUSED    BY   THE    NEGLIGENCE    OR  GROSS
         NEGLIGENCE OF BROWARD MOTORSPORTS, ITS
         AGENTS, EMPLOYEES, OFFICERS, DIRECTORS, OR
         SUBSEQUENT    CORPORATE      ENTITIES.    THIS
         INCLUDES BOTH ACTIVE AND PASSIVE NEGLIGENCE,
         AS WELL AS ANY LIABILITY FOR NEGLIGENT FAILURE
         TO ADEQUATELY WARN WHICH I MIGHT OTHERWISE
         HAVE AS A CAUSE OF ACTION OR LAWSUIT AGAINST
         BROWARD MOTORSPORTS.        FINALLY, I HEREBY
         UNDERSTAND IN MY OWNERSHIP AND OPERATION OF
         THE MOTORCYCLE THAT I EXPRESSLY ASSUME THE
         RISK OF ANY DANGER OR RISK OF INJURY OR DEATH
         WHICH MAY BE ASSOCIATED WITH THE OPERATION
         OF THE MOTORCYCLE ON STREETS, ROADS,
         HIGHWAYS, EXPRESSWAYS, OR ANY OTHER PUBLIC
         OR PRIVATE ROADS.

         B.  INDEMNIFY AND HOLD HARMLESS BROWARD
         MOTORSPORTS FROM ANY AND ALL SUCH CLAIMS OR
         CAUSES OF ACTION BY WHOMEVER MADE AND
         WHEREVER PRESENTED.

      4. I AM AWARE THAT THIS IS A RELEASE OF LIABILITY
      AND A CONTRACT BETWEEN MYSELF AND BROWARD
      MOTORSPORTS AND SIGN IT OF MY OWN FREE WILL.

   Shortly after receiving the motorcycle, Plaintiff was involved in an
accident and sustained serious bodily injuries. According to Plaintiff, the
front end of the motorcycle began to wobble, thrash, and violently turn as

                                    2
he was operating it, causing him to lose control of the motorcycle and
crash into a motor vehicle. Plaintiff thereafter sued Defendant for its own
negligence in assembling, setting up, servicing, repairing, and/or
inspecting the motorcycle. Plaintiff also sued Defendant in its capacity as
a seller in the stream of commerce for strict products liability and negligent
products liability arising out of manufacturing defects, design defects, and
the failure to warn of those defects. Specifically, the complaint included
three strict products liability counts (counts II, III, and IV) and three
negligent products liability counts (counts V, VI, and VII). Plaintiff did not
add Suzuki, the motorcycle’s manufacturer, as a defendant. Defendant
moved to dismiss the complaint based on the exculpatory clause. Plaintiff
filed a response opposing dismissal and raised therein much of the same
arguments now advanced on appeal. Following a hearing, the trial court
granted Defendant’s motion and dismissed Plaintiff’s entire lawsuit with
prejudice based on the exculpatory clause.

    On appeal, Plaintiff argues the trial court erred by dismissing the strict
products liability counts because the exculpatory clause, by its plain
language, only applies to negligence-based claims. Defendant, citing to
the “any liability or responsibility in any way” language in paragraph 3.A
of the exculpatory clause, counters the use of the all-encompassing words
“any” and “in any way” clearly reflect the parties’ agreement to relieve
Defendant of liability for any potential tort claim, including claims for strict
products liability.

    “An exculpatory clause purports to deny an injured party the right to
recover damages from the person negligently causing his injury.” Elalouf
v. Sch. Bd. of Broward Cnty., 311 So. 3d 863, 865 (Fla. 4th DCA 2021)
(citation omitted). “Public policy disfavors exculpatory contracts because
they relieve one party of the obligation to use due care and shift the risk
of injury to the party who is probably least equipped to take the necessary
precautions to avoid injury and bear the risk of loss.” Sanislo v. Give Kids
the World, Inc., 157 So. 3d 256, 260 (Fla. 2015). “Nevertheless, because of
a countervailing policy that favors the enforcement of contracts, as a
general proposition, unambiguous exculpatory contracts are enforceable
unless they contravene public policy.” Id. “Exculpatory clauses are
unambiguous and enforceable where the intention to be relieved from
liability was made clear and unequivocal and the wording was so clear and
understandable that an ordinary and knowledgeable person will know
what he or she is contracting away.” Id. at 260–61. To determine whether
such intention was made clear and unequivocal, courts are required to
read the release in pari materia, giving meaning to each provision.
Fresnedo v. Porky’s Gym III, Inc., 271 So. 3d 1185, 1186 (Fla. 3d DCA
2019).

                                       3
    Here, although the first sentence of paragraph 3.A. states Plaintiff is
agreeing to release Defendant for “any liability or responsibility in any way
for personal injury or death,” the second half of the sentence contains
language limiting the scope of the release to claims “which may be due or
in part to have been caused by the negligence or gross negligence of
Broward Motorsports.” Thus, by their own choice of language, the parties
agreed the exculpatory clause would only release claims sounding in
negligence. Compare Sanislo, 157 So. 3d at 259, 271 (because the
exculpatory clause included broad and all-encompassing language
releasing “any and all claims,” the clause was not per se ineffective to bar
a negligence action despite the absence of the terms “negligence” or
“negligent acts”), with Schlobohm v. Spa Petite, Inc., 326 N.W.2d 920, 923
(Minn. 1982) (because the exculpatory clause expressly referred to claims
of negligence, the clause was limited to claims of negligence only). See also
11 Williston on Contracts § 32:10 (4th ed.) (recognizing “specific words will
limit the meaning of general words if it appears from the whole agreement
that the parties’ purpose was directed solely toward the matter to which
the specific words or clause relate,” and that therefore “it is an accepted
principle that general words in a release are limited always to that thing
or those things which were specially in the contemplation of the parties at
the time when the release was given”).

    Accordingly, the exculpatory clause in this case undoubtedly applies to
the ordinary negligence count (count I) and the negligent products liability
counts (counts V, VI, and VII). The clause, however, does not apply to the
three strict products liability counts because those counts arguably do not
fall within the umbrella of a negligence claim. As recognized by this Court,
“Florida tort law provides that the manufacturer of a defective product may
be subject to liability under two theories: negligence and strict liability.”
Grieco v. Daiho Sangyo, Inc., 344 So. 3d 11, 17 (Fla. 4th DCA 2022)
(citation omitted). This is because “[s]trict liability theories are generally
distinct from negligence” in that “[s]trict liability is not concerned with the
reasonableness of a manufacturer’s conduct[;] . . . [instead] the focus is on
the product itself and the reasonable expectations of the consumer.” Id.
at 18 (third alteration in original) (citation omitted). Thus, while a strict
liability claim is “to some extent a hybrid of traditional strict liability and
negligence doctrine,” it is nonetheless a claim separate and apart from a
negligence claim. Ferayorni v. Hyundai Motor Co., 711 So. 2d 1167, 1169,
1172 (Fla. 4th DCA 1998) (citation omitted) (“[W]e clarify that under
Florida law, negligent failure to warn and strict liability failure to warn
represent two distinct theories of recovery.”); see also Fuchsgruber v.
Custom Accessories, Inc., 628 N.W.2d 833, 836 (Wis. 2001) (“Strict liability
for injuries caused by defective and unreasonably dangerous products

                                      4
. . . is liability in tort, not liability for negligence.”); Hopfer v. Neenah
Foundry Co., 477 S.W.3d 116, 118 (Mo. Ct. App. 2015) (“Missouri
jurisprudence embraces a clear demarcation between claims of negligence
and strict product liability that differentiates the evidence required to
prove such claims.”).

    Moreover, to the extent the exculpatory clause does apply to the strict
products liability claims, we conclude that portion of the clause
contravenes public policy. “Even waivers that are clear and unambiguous
may nevertheless be unenforceable if they contravene Florida public
policy.” Merlien v. JM Fam. Enters., Inc., 301 So. 3d 1, 6 (Fla. 4th DCA
2020). A contract is void as against public policy if “it is injurious to the
interests of the public or contravenes some established interest of society.”
Id. (quoting Griffin v. ARX Holding Corp., 208 So. 3d 164, 170 (Fla. 2d DCA
2016)). “The public policy of a state or nation should be determined by its
Constitution, laws, and judicial decisions.” Griffin, 208 So. 3d at 170
(quoting Atl. Coast Line R.R. Co. v. Beazley, 45 So. 761, 786 (Fla. 1907)).

   In West v. Caterpillar Tractor Co., 336 So. 2d 80, 87 (Fla. 1976),
the Florida Supreme Court recognized strict products liability as a cause
of action and adopted the theory of strict liability as set forth in the
Restatement (Second) of Torts § 402A. Section 402A reads as follows:

      (1) One who sells any product in a defective condition
      unreasonably dangerous to the user or consumer or to his
      property is subject to liability for physical harm thereby
      caused to the ultimate user or consumer, or to his property,
      if

         (a) the seller is engaged in the business of selling such a
         product, and

         (b) it is expected to and does reach the user or consumer
         without substantial change in the condition in which it is
         sold.

      (2) The rule stated in Subsection (1) applies although

         (a) the seller has exercised all possible care in the
         preparation and sale of his product, and

         (b) the user or consumer has not bought the product from
         or entered into any contractual relation with the seller.


                                     5
In articulating the policy reasons for the importance of strict liability,
the West court explained:

      The cost of injuries or damages, either to persons or property,
      resulting from defective products, should be borne by the
      makers of the products who put them into the channels of
      trade, rather than by the injured or damaged persons who are
      ordinarily powerless to protect themselves. We therefore hold
      that a manufacturer is strictly liable in tort when an article he
      places on the market, knowing that it is to be used without
      inspection for defects, proves to have a defect that causes
      injury to a human being.

336 So. 2d at 92.

    Thus, “[b]y adopting Section 402A, the court implicitly recognized that
as a matter of public policy, rather than of contractual understanding, a
duty should be placed on manufacturers to ‘warrant’ the safety of their
products.” Fla. Steel Corp. v. Whiting Corp., 677 F. Supp. 1140, 1144 (M.D.
Fla. 1988); see also West, 336 So. 2d at 88–89 (citing Caruth v. Mariani,
463 P.2d 83 (Ariz. Ct. App. 1970), for the proposition that “[s]trict tort
liability is based on public policy,” and holding “[t]he public policy which
protects the user and the consumer of a manufactured article should also
protect the innocent bystander”); Porter v. Rosenberg, 650 So. 2d 79, 81
(Fla. 4th DCA 1995) (“The fundamental purpose underlying the doctrine of
strict products liability is to further public safety in the use of consumer
goods, by imposing liability without fault upon entities that have the ability
to adequately compensate the injured party, distribute the risk of loss, and
deter further production of defective products.”). Moreover, while the West
decision dealt with the issue of a manufacturer’s liability, “[s]ince West,
Florida courts have expanded the doctrine of strict liability to others in the
distributive chain including retailers, wholesalers, and distributors.”
Samuel Friedland Fam. Enters. v. Amoroso, 630 So. 2d 1067, 1068 (Fla.
1994). The West decision and its progeny therefore reflect a clear public
policy to protect consumers from injuries caused by unreasonably
dangerous products placed on the market by manufacturers and retailers.

   No Florida decision directly addresses the issue of whether an
exculpatory clause between a retailer and a consumer purporting to
insulate the retailer from strict liability in tort for personal injuries
contravenes public policy. However, the holding in Loewe v. Seagate
Homes, Inc., 987 So. 2d 758 (Fla. 5th DCA 2008), which considered
whether an exculpatory clause that purported to release a contractor from


                                      6
liability for failure to comply with building codes was against public policy,
is instructive.

    The plaintiffs in Loewe entered into a purchase agreement with the
defendant for the construction and purchase of a new house. Id. at 759.
The agreement contained an exculpatory clause purporting to release the
defendant from liability for any personal injury caused by the defendant’s
construction practices, regardless of whether the injury resulted from the
defendant’s negligence, gross negligence, or intentional conduct. Id. at
760. Less than a week after the plaintiffs moved into the house, a door
allegedly fell off its track and struck one of the plaintiffs in the eye, causing
injuries. Id. at 759. The plaintiffs thereafter filed a negligence action
against the defendant. Id. The trial court ultimately dismissed the action
on the basis that the plaintiffs’ claim was barred by the exculpatory clause.
Id. at 759–60. On appeal, the Fifth District held “the exculpatory clause
is obviously unenforceable to the extent that it attempts to release [the
defendant] of liability for an intentional tort.” Id. at 760. The court also
held the exculpatory clause contravened public policy to the extent it
attempted to contract away the defendant’s responsibility to comply with
building codes, noting the “complaint was dismissed prior to a
determination of whether [the defendant’s] alleged negligence also
constituted a building code violation.” Id. (“[A] party may not contract
away its responsibility to comply with a building code when the person
with whom the contract is made is one of those whom the code is designed
to protect.”). In explaining its decision, the court noted that “Florida’s
comprehensive regulation of the licensing of building contractors and
building construction standards reflect a clear public policy to protect
purchasers of residential homes from personal injuries caused by
improper construction practices.” Id. (footnotes omitted). Therefore,
“[t]o permit builders of residential homes to absolve themselves from
liability for personal injury caused by their negligent acts would
undermine the Legislature’s intent to protect the public from unsafe
construction practices.” Id. at 761.

    Here, much like the public policy behind Florida’s regulation of the
licensing of building contractors and building construction standards, the
public policy behind adopting the theory of strict liability is rooted in the
idea of protecting the safety of consumers. It follows logically, then, that
an exculpatory clause purporting to absolve a retailer of liability from strict
liability in tort for injuries caused by defects in products it places on the
market likewise violates public policy. See Fla. Steel Corp., 677 F. Supp.
at 1144 (“Although Florida courts have not spoken on the subject, this
Court finds that the state’s highest court would refuse to enforce
contractual disclaimers in strict tort liability actions—regardless of the

                                       7
parties’ relative bargaining power.”); see also Restatement (Second) of
Contracts § 195, cmt. c. (referencing Restatement (Second) of Torts § 402A,
and stating: “In general, a term exempting the seller from this liability is
unenforceable on grounds of public policy.”).

    Other jurisdictions’ decisions support this conclusion. See Boles v. Sun
Ergoline, Inc., 223 P.3d 724, 727–28 (Colo. 2010) (“It is enough here that
an agreement releasing a manufacturer from strict products liability for
personal injury, in exchange for nothing more than an individual
consumer’s right to have or use the product, necessarily violates the public
policy of this jurisdiction and is void.”); Chi. Steel Rule & Die Fabricators
Co. v. ADT Sec. Sys., Inc., 763 N.E.2d 839, 842 (Ill. App. Ct. 2002) (“Illinois
courts have held that contractual provisions precluding consumers from
bringing strict liability claims for personal injuries violate public policy.”);
Westyle v. Look Sports, Inc., 22 Cal. Rptr. 2d 781, 800 (Cal. Ct. App. 1993)
(“We conclude that, as a matter of public policy, product suppliers cannot
insulate themselves from strict liability in tort for injuries caused by
defects in products they place on the market by obtaining a consumer’s
signature on an express assumption of risk.”); see also McGraw-Edison Co.
v. Ne. Rural Elec. Membership Corp., 678 N.E.2d 1120, 1125 (Ind. 1997)
(disclaimer of strict liability held invalid under Indiana products liability
statute); Elite Pros., Inc. v. Carrier Corp., 827 P.2d 1195, 1200–01 (Kan. Ct.
App. 1992) (noting that Kansas has adopted the doctrine of strict liability
as set out in the Restatement (Second) of Torts § 402A, and concluding
“there is no basis for a determination that as a matter of law the printed
warranty and disclaimer operates to preclude recovery . . . on the theory
of strict liability in tort”). But see Keystone Aeronautics Corp. v. R.J.
Enstrom Corp., 499 F.2d 146, 149 (3d Cir. 1974) (“We conclude . . . that
Pennsylvania law does permit a freely negotiated and clearly expressed
waiver of § 402A between business entities of relatively equal bargaining
strength.”); McDermott, Inc. v. Clyde Iron, 979 F.2d 1068, 1076 (5th Cir.
1992) (applying New York law and concluding strict liability can be waived
between two sophisticated commercial entities), reversed in part on other
grounds by McDermott, Inc. v. AmClyde, 511 U.S. 202 (1994).

   Defendant nonetheless seemingly suggests that because Plaintiff still
has the option of suing Suzuki, the motorcycle’s manufacturer, the
exculpatory clause does not violate public policy. This argument is
unavailing. As explained by the Florida Supreme Court, “[t]he underlying
basis for the doctrine of strict liability is that those entities within a
product’s distributive chain ‘who profit from the sale or distribution of [the
product] to the public, rather than an innocent person injured by it, should
bear the financial burden of even an undetectable product defect.’”
Amoroso, 630 So. 2d at 1068 (alteration in original) (quoting N. Mia. Gen.

                                       8
Hosp., Inc. v. Goldberg, 520 So. 2d 650, 651 (Fla. 3d DCA 1988)). As the
retailer Defendant is within the subject motorcycle’s distributive chain, it
cannot insulate itself from strict liability in tort merely because Plaintiff
has other potential remedies available.

   For the foregoing reasons, we reverse the portion of the order dismissing
the three strict products liability counts and remand for further
proceedings consistent with this opinion.

   Affirmed in part, reversed in part, and remanded.

GROSS and FORST, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     9